On the trial, at Spring Term, 1853, of DUPLIN Superior Court, upon a case agreed, Manly, J., gave judgment, pro forma, in favor of the plaintiff; whereupon the defendant appealed to the Supreme Court.
The slaves were delivered at the time of the execution and delivery of the deed. The statute requiring all gifts of slaves to be in writing, adds nothing to the words required at common law to make a gift. Those words which before that statute had been sufficient to make a gift accompanied with a delivery, are sufficient now, when in writing and witnessed. A declaration at the time of delivery that the slaves now named *Page 327 
(being the same as those delivered), are to be to the use and benefit of you, or of my daughter, would make a good gift at common law. InFortescue v. Satterthwaite, 23 N.C. 566, the words — I alien, set off and confirm slave A. to B., with a delivery, was held (351) good.
The conveyance is of slaves, and no consideration whatever is necessary; no form is needed, it being sufficient to express an intent, whether by signs or words. An agreement that A. shall have a piece of land for five years, makes a good lease. 1 Shep. Touch., 161, 53. One covenants that his house is B's — this is a gift of the house. Plow. Comm., 308; 1 Shep. Touch., 162, sec. 4, 165. No delivery was necessary, and the deed is good as a conveyance of chattels. 1 Shep. Touch., 224. A bargain and sale may be made of goods, etc.
All estates will commence in presenti, unless some other definite time is assigned, or they be postponed indefinitely.
Without such construction the deed is absolutely inoperative, and a mere nullity; whereas it is manifest that a beneficial interest was intended for the daughter. It was not intended that the trustee should hold or manage for the grantor, Cobb; but his agency was intended for the benefit of the daughter and her heirs.
This case depends upon the construction of the same deed which was before us in the action of ejectment between the same parties, and which we have already decided at the present term.
In that case we held that it was the manifest intention of the plaintiff, to give by the deed in question, the land and slaves therein mentioned, to the defendant in trust for his wife, who was the daughter of the plaintiff; and that the words therein used, though untechnical and informal, were sufficient to convey the land; and the question in this case is, whether they are also sufficient to convey the slaves. The cases of Fortesque v. Satterthwaite, 23 N.C. 566; McAllister v. McAllister,34 N.C. 184, and Respass v. Lanier, 43 N.C. 281, clearly show that no technical words are necessary in a bill of sale for slaves, and we know of no authority or principle, which makes a distinction in that respect between a bill of sale and a deed of gift. Upon these cases, then, and upon the argument in the ejectment case between the present parties, we rely to support the conclusion to which we have come, (352) that the plaintiff is not entitled to recover. The judgment in his favor must therefore be set aside, and a judgment of nonsuit be entered according to the case agreed.
PER CURIAM.                                      Judgment accordingly. *Page 328